Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments

Applicant’s arguments filed on 8/20/2021 stating:

Goldberg does not teach "the determination unit is configured to, in a case where the holding operation performed on the target object by the robot is failed, determine a next holding position from a peripheral range of the holding position in the holding range in the holding operation in a case where there is a position other than the holding position satisfying a predetermined condition in the holding range, and determine the next holding position from positions outside the holding range satisfying a predetermined condition in a case where there is not a position satisfying a predetermined condition in the holding range, based on the holding success possibility" as recited by claim 1.

Arguments have been fully considered and are persuasive.

the determination unit is configured to, in a case where the holding operation performed on the target object by the robot is failed, determine a next holding position from a peripheral range of the holding position in the holding range in the holding operation in a case where there is a position other than the holding position satisfying a predetermined condition in the holding range, and determine the next holding position from positions outside the holding range satisfying a predetermined condition in a case where there is not a position satisfying a predetermined condition in the holding range, based on the holding success possibility”.

Furthermore, Goldberg or Stubbs do not explicitly teach the limitation or suggests a motivation to do so. No art was found in further search that teaches or suggests or renders obvious the above limitations in combination with the other elements of the claim.

Therefore claim 1 is deemed novel. Therefore rejection of claim 1 and its dependent claims has been withdrawn.

Claims 19 and 20 recite same limitations as of claim 1 and are deemed novel as well. Therefore rejection of claims 19 and 20 has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
ARSLAN AZHAR/Examiner, Art Unit 3664